DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment was filed on 5/18/2022.
Claim 20 is canceled.
Replacement sheet for Figure 13 is accepted. 
Response to Arguments
Applicant’s arguments, see Remarks on pages 11-13, filed 5/1/2022, with respect to 35 USC 102(a)(1) have been fully considered and are persuasive. The rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record US 2015/0018698 discloses model based reconstruction of the heart from sparse samples. A parametric model representing a portion of a heart is constructed using a statistical prior of the shape from a dataset of other instances of the portion. Using a mapping electrode, electrical data is acquired in a plurality of locations in the portion of the heart of a subject. The parametric model is fitted to the electrical data and the statistical prior to produce an isosurface of the portion of the heart and a reconstruction of its shape. However, the cited art of record fails to teach, suggest or disclose the limitation/feature of “generating positional information to orient the 3D model data of the anatomical structure by identifying at least one of a plurality of sides of the 3D model data of the anatomical structure; identifying at least one segment of the 3D model data of the anatomical structure based on the positional information, the identifying including generating a 3D graphical shape about the 3D model data of the anatomical structure, the 3D graphical shape comprising a plurality of faces, one of the plurality of faces respectively corresponding to the at least one of the plurality of sides of the 3D model data of the anatomical structure; demarcating the at least one identified segment of the 3D model data of the anatomical structure with an identification enhancer that visually distinguishes the at least one identified segment; and providing, for display, the 3D model data of the anatomical structure with the at least one demarcated segment”, as recited in claim 1, and corresponding limitation/feature in claims 11 and 16. Dependent claims are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669